Curia.

We are all of opinion that error does not lie upon a *298judgment rendered on a case stated by the parties for the opinion of the Court. If either party intends or expects to bring a writ of error, and wishes the facts spread upon the record, it will behave him to have the facts found by the jury in a special verdict, as the English practice is. The consent of parties cannot give to this Court a jurisdiction in a case where the law has not conferred it. The plaintiffs in error can therefore take nothing by their writ.
A point was suggested as to the manner of bringing the original action, and a question made, whether, as the statute had given a penalty of from two to fifty dollars, it was competent to the original plaintiff, by alleging his damages at twenty dollars, to bring his action before a justice, by which the defendants were deprived of an appeal to this Court. Had the forfeiture been wholly to the public, or part to the plaintiff, and part to the public, or to a county, town, &.C., the objection would certainly have great weight. But in this case, the whole penalty accrued to the corporation ; and their treasurer might legally claim less than the highest penalty, especially ‘considering the provisions of late statutes respecting costs on appeals to this Court.

Judgment affirmed.